 



EXHIBIT 10.18
SIXTH AMENDMENT
TO AMENDED AND RESTATED LOAN AGREEMENT
THIS SIXTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (“Sixth Amendment”)
is made as of this ___ day of February, 2006, by and among BANK OF AMERICA, N.A.
(“Bank of America”) (as successor-in-interest to Fleet Capital Corporation),
with an office at One South Wacker Drive, Suite 3400, Chicago, Illinois 60606,
individually as a Lender and as Agent (“Agent”) for itself and any other
financial institution which is or becomes a party hereto (each such financial
institution, including Fleet, is referred to hereinafter individually as a
“Lender” and collectively as the “Lenders”), the CANADIAN PARTICIPANTS party
hereto, the U.K. PARTICIPANTS party hereto, FLEET CAPITAL GLOBAL FINANCE, INC.,
individually as a Lender and as Canadian Agent (“Canadian Agent”), BANK OF
AMERICA, N.A., London branch (as successor-in-interest to Fleet National Bank,
London branch, trading as FleetBoston Financial), individually as a Lender and
as U.K. Agent (“U.K. Agent”), WELLS FARGO FOOTHILL, LLC, as Syndication Agent,
LASALLE BANK NATIONAL ASSOCIATION, as Documentation Agent, the LENDERS, KATY
INDUSTRIES, INC., a Delaware corporation, with its chief executive office and
principal place of business at 765 Straits Turnpike, Suite 2000, Middlebury,
Connecticut 06762 (“Katy” or “U.S. Borrower”), WOODS INDUSTRIES (CANADA) INC., a
Canadian corporation with its chief executive office and principal place of
business at 375 Kennedy Road, Scarborough, Ontario M1K 2A3 (“Woods Canada” or
“Canadian Borrower”) and CEH LIMITED (“CEH” or “U.K. Borrower”), a private
limited company incorporated under the laws of England and Wales and registered
with Company No. 4992300 whose registered office is Cardrew Way, Redruth
Cornwall, TR15 1ST, England. Katy, Woods Canada and CEH are sometimes
hereinafter referred to individually as a “Borrower” and collectively as
“Borrowers.”
WITNESSETH:
WHEREAS, Agent, Lenders, Canadian Participants, U.K. Participants, Canadian
Agent, U.K. Agent and Borrowers entered into a certain Amended and Restated Loan
Agreement dated as of April 20, 2004, as amended by a certain First Amendment to
Amended and Restated Loan Agreement dated June 29, 2004 by and among Agents,
Lenders and Borrowers, by a certain Second Amendment to Amended and Restated
Loan and Security Agreement dated March 29, 2005 by and among Agents, Lenders
and Borrowers, by a certain Third Amendment to Amended and Restated Loan and
Security Agreement dated April 13, 2005 by and among Agents, Lenders and
Borrowers and by a certain Fourth Amendment to Amended and Restated Loan and
Security Agreement dated June 8, 2005 by and among Agents, Lenders and Borrowers
and by a certain Fifth Amendment to Amended and Restated Loan Agreement dated as
of August 4, 2005 by and among Agent, Lenders and Borrowers (said Loan
Agreement, as so amended, is hereinafter referred to as the “Loan Agreement”);
and
WHEREAS, Borrowers desire to amend and modify certain provisions of the Loan
Agreement pursuant to the terms and conditions hereof;
WHEREAS, subject to the terms and conditions hereof, Agent, Lenders, Canadian
Participants, U.K. Participants, U.K. Agent and Canadian Agent are willing to so
amend and modify the Loan Agreement; and NOW THEREFORE, in consideration of the
premises, the mutual covenants and agreements herein contained, and any
extension of credit heretofore, now or hereafter made by Agent and Lenders to
Borrowers, the parties hereto hereby agree as follows:

1.   Definitions. All capitalized terms used herein without definition shall
have the meanings given to them in the Loan Agreement.   2.   Additional and
Amended Definitions. The definition of “Sixth Amendment Effective Date” is
hereby inserted into Appendix A to the Loan Agreement. The definition of
“Availability Block” is hereby deleted and the following is inserted in its
stead.



 



--------------------------------------------------------------------------------



 



     “Availability Block — $5,000,000 from the Sixth Amendment Effective Date
until September 29, 2006, $7,500,000 from September 30, 2006 until the date on
which Borrowers have delivered to Agent the financial statements for the period
ending March 31, 2007 and $0 thereafter.
* * *
     Sixth Amendment Effective Date — as defined in Section 5 of the Sixth
Amendment.”

3.   Financial Covenants. Upon the Sixth Amendment Effective Date, Exhibit 7.3
attached to the Loan Agreement shall be deemed deleted and Exhibit 7.3 attached
hereto and incorporated herein shall be inserted in its stead.   4.   Interest
Rates. From the Sixth Amendment Effective Date until the date on which Borrowers
deliver to Agent the financial statements for the period ending March 31, 2007
in compliance with subsection 7.1.3(ii), the Applicable Margin shall equal the
following:

     (a) U.K. and Canadian Loans. With respect to Revolving Credit Loans to U.K.
Borrower in Sterling and Euros, to Revolving Credit Loans to Canadian Borrower
in Canadian Dollars and the issuance of Canadian Letters of Credit or Canadian
LC Guaranties or U.K. Letters of Credit or U.K. LC Guaranties, the percentages
set forth below with respect to the Base Rate Revolving Portion, Canadian Prime
Loans, the LIBOR Revolving Portion, Canadian BA Rate Loans and the Letter of
Credit and LC Guaranty Fees:

         
Base Rate Revolving Portion or Canadian Prime Loans
    2.75 %  
LIBOR Revolving Portion or Canadian BA Rate Loans
    2.75 %  
LC Fee
    2.50 %

     (b) U.S. Loans. With respect to Revolving Credit Loans to U.S. Borrower in
Dollars, the Term Loan, U.S. Letters of Credit, U.S. LC Guaranties and the
Unused Line Fee, the percentages set forth below with respect to the Base Rate
Revolving Portion, the Base Rate Term Portion, the LIBOR Revolving Portion, the
LIBOR Term Portion, the Letter of Credit and LC Guaranty Fees and the Unused
Line Fee:

         
Base Rate Revolving Portion
    1.00 %
Base Rate Term Portion
    1.25 %
LIBOR Revolving Portion
    2.75 %
LIBOR Term Portion
    3.00 %
LC Fee
    2.50 %
Unused Line Fee
    0.50 %

 



--------------------------------------------------------------------------------



 



     Upon the delivery to Agent of the financial statements for the period
ending March 31, 2007 in compliance with subsection 7.1.3(ii) of the Loan
Agreement, the Applicable Margin shall be determined as provided in the
definition of such term contained in Appendix A of the Loan Agreement.

5.   Capital Expenditure. Subsection 7.2.8 of the Loan Agreement is hereby
deleted and the following is inserted in its stead:

     “7.2.8 Capital Expenditures. Make Non-Restructuring Capital Expenditures
(including, without limitation, by way of capitalized leases but excluding
(x) Capital Expenditures funded from insurance, condemnation or sale proceeds of
Equipment and real Property and (y) Capital Expenditures made in connection with
the purchase of the Wilen Facility (to the extent such Capital Expenditures are
no more than $500,000 greater than the net proceeds received from the Wilen Sale
and Leaseback)) which, in the aggregate, as to Borrowers and all of their
Subsidiaries, exceed $10,000,000 during the fiscal year ending December 31,
2005, $12,000,000 during the fiscal term ending December 31, 2006 or $15,000,000
during any other fiscal year of Katy, except that up to $3,000,000 of the unused
portion of the Non-Restructuring Capital Expenditure allowance for any fiscal
year may be carried over to the immediately succeeding fiscal year only
(excluding, however, fiscal years ending December 31, 2005 and December 31,
2006), to be used in such succeeding fiscal year after all of the Capital
Expenditure allowance for that year has been used.”

6.   Amendment Fee. In order to induce Agents and Lenders to enter into this
Sixth Amendment, Borrowers agree to pay to Agent, for the ratable benefit of
each Lender executing this Sixth Amendment, a fee in the amount of $165,000.
Said fee shall be due and payable and shall be deemed fully earned and
non-refundable upon the date hereof.   7.   Condition Precedent. This Sixth
Amendment shall become effective upon (x) the execution and delivery of this
Sixth Amendment by each of Borrowers, Agent and Majority Lenders and (y) the
payment to Agent, for the ratable benefit of Lenders, the amendment fee. The
date on which such condition precedent is satisfied shall be referred to as the
“Sixth Amendment Effective Date.”   8.   Continuing Effect. Except as otherwise
specifically set out herein, the provisions of the Loan Agreement shall remain
in full force and effect.   9.   Governing Law. This Sixth Amendment and the
obligations arising hereunder shall be governed by, and construed and enforced
in accordance with, the laws of the State of Illinois applicable to contracts
made and performed in such state, without regard to the principles thereof
regarding conflicts of laws.   10.   Counterparts. This Sixth Amendment may be
executed in any number of separate counterparts, each of which shall,
collectively and separately, constitute one agreement.

(Signature Page Follows)

 



--------------------------------------------------------------------------------



 



(Signature Page to Sixth Amendment to Loan Agreement)
IN WITNESS WHEREOF, this Sixth Amendment has been duly executed on the day and
year specified at the beginning of this Sixth Amendment.

                      KATY INDUSTRIES, INC.    
 
                    By:   /s/Amir Rosenthal                  
 
          Name: Amir Rosenthal    
 
          Title:   Vice President and CFO    



 



--------------------------------------------------------------------------------



 



(Signature Page to Sixth Amendment to Loan Agreement)

                  CEH LIMITED
 
           
 
  By:   /s/ Christopher Anderson    
 
     
 
     Name: Christopher Anderson    
 
           Title: Authorized Manager    
 
           
 
  and        
 
           
 
  By:   /s/ Christopher Lacovara    
 
     
 
     Name: Christopher Lacovara    
 
           Title: Authorized Manager    

 



--------------------------------------------------------------------------------



 



(Signature Page to Sixth Amendment to Loan Agreement)

                  WOODS INDUSTRIES (CANADA) INC.
 
           
 
  By:   /s/ Amir Rosenthal    
 
     
 
     Name: Amir Rosenthal    
 
           Title: Secretary    



--------------------------------------------------------------------------------



 



(Signature Page to Sixth Amendment to Loan Agreement)

                  BANK OF AMERICA, N.A.,     as predecessor-in-interest to Fleet
Capital Corporation,     as Agent and as a Lender
 
           
 
  By:   /s/ Jason Riley    
 
     
 
     Name: Jason Riley    
 
           Title: Vice President    

 



--------------------------------------------------------------------------------



 



(Signature Page to Sixth Amendment to Loan Agreement)

                  WELLS FARGO FOOTHILL LLC,     as Syndication Agent and Lender
 
           
 
  By:   /s/ Yelena Kravchuk    
 
     
 
     Name: Yelena Kravchuk    
 
           Title: Assistant Vice President    

 



--------------------------------------------------------------------------------



 



(Signature Page to Sixth Amendment to Loan Agreement)

                  LASALLE BANK NATIONAL ASSOCIATION,     as Documentation Agent
and as a Lender
 
           
 
  By:   /s/ Mark Mital    
 
     
 
     Name: Mark Mital    
 
           Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



(Signature Page to Sixth Amendment to Loan Agreement)

                  UPS CAPITAL CORPORATION, as a Lender
 
           
 
  By:   /s/ John Holloway    
 
     
 
     Name: John Holloway    
 
           Title: Director of Portfolio Management    

 



--------------------------------------------------------------------------------



 



(Signature Page to Sixth Amendment to Loan Agreement)

                  BANK OF AMERICA, N.A., London branch,     as U.K. Agent and
U.K. Lender
 
           
 
  By:   /s/ Justin Charles Van Ast    
 
     
 
     Name: Justin Charles Van Ast    
 
           Title: Assistant Vice President    

 



--------------------------------------------------------------------------------



 



(Signature Page to Sixth Amendment to Loan Agreement)

                  FLEET CAPITAL GLOBAL FINANCE, INC.,     as Canadian Agent and
Canadian Lender
 
           
 
  By:   /s/ L.M. Junior Del Brocco    
 
           
 
           Name: L.M. Junior Del Brocco    
 
           Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



(Signature Page to Sixth Amendment to Loan Agreement)
Accepted and Agreed to this 9th day of March, 2006.

                  GUARANTORS:
 
                KKTY HOLDING COMPANY, L.L.C.
 
           
 
  By:   /s/ Christopher Anderson    
 
      Name: Christopher Anderson    
 
      Title: Authorized Manager    
 
                AMERICAN GAGE & MACHINE CO.
 
           
 
  By:   /s/ Amir Rosenthal    
 
      Name: Amir Rosenthal    
 
      Title: Secretary    
 
                CONTINENTAL COMMERCIAL PRODUCTS, LLC
 
           
 
  By:   /s/ Amir Rosenthal    
 
      Name: Amir Rosenthal    
 
      Title: Secretary    
 
                PTR MACHINE CORP.
 
           
 
  By:   /s/ Amir Rosenthal    
 
      Name: Amir Rosenthal    
 
      Title: Secretary    
 
                SAVANNAH ENERGY SYSTEMS COMPANY
 
           
 
  By:   /s/ Amir Rosenthal    
 
      Name: Amir Rosenthal    
 
      Title: Secretary    
 
                WOODS INDUSTRIES, INC.    
 
           
 
  By:   /s/ Amir Rosenthal    
 
      Name: Amir Rosenthal    
 
      Title: Secretary    

 



--------------------------------------------------------------------------------



 



EXHIBIT 7.3
FINANCIAL COVENANTS
DEFINITIONS
          Consolidated EBITDA — for any period, the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, (ii) interest
expense, (iii) provisions for taxes based on income, (iv) total depreciation
expense, (v) total amortization expense, (vi) all unusual expenses and all other
non-capitalized restructuring expenses (including costs and expenses
attributable to employee severance obligations and facility consolidation costs)
for such period to the extent not disallowed by Agent in its sole discretion,
(vii) any payment of or accrual for the Management Fee under the Management
Agreement, (viii) all other payments made to K&C and its Affiliates during such
period for expenses incurred on behalf of Parent, Katy or any of their
respective Subsidiaries pursuant to Kohlberg Agreements, (ix) any non-cash
expense incurred with respect to Katy’s stock appreciation rights plan (“SAR”)
and (x) any non-cash expense with respect to changes in market value of any
options to purchase Katy’s Common Stock and (xi) other non-cash items (other
than any such non-cash item to the extent that it represents an accrual of or
reserve for cash expenditures in any future period), but only, in the case of
clauses (ii)-(xi), to the extent deducted in the calculation of Consolidated Net
Income less other non-cash items added in the calculation of Consolidated Net
Income (other than any such non-cash item to the extent that it will result in
the receipt of cash payments in any future period), all of the foregoing as
determined on a consolidated basis for Katy and its Subsidiaries in conformity
with GAAP; provided that there shall be subtracted from the sum of items
(i) through (xi) above the amount of any cash expenditure made within the
applicable period pursuant to the SAR, to the extent that the amount of such
cash expenditure was expensed or will be expensed against a prior or future
period’s Consolidated Net Income; provided, further, that (a) in the event any
Loan Party makes an acquisition of any Person or any division or any business
unit permitted hereunder or consented to by Majority Lenders during such period,
if Katy provides Agent and Lenders financial statements with respect to the
business so acquired (which financial statements shall have been audited by one
of the “Big 4” accounting firms or another nationally recognized accounting firm
reasonably satisfactory to Agent or financial statements otherwise satisfactory
to Agent) reasonably satisfactory to Majority Lenders, Consolidated EBITDA for
such period shall be calculated on a pro forma basis, taking into account the
elimination of non-recurring expenses, based on the results of such acquired
Person or acquired assets as if such acquisition had occurred on the first day
of such period, and (b) in the event any Loan Party makes a Permitted
Disposition (or any other disposition of any Person or any division or any
business unit permitted hereunder or consented to by the Majority Lenders)
during such period, Consolidated EBITDA for such period shall be calculated on a
pro forma basis, based on the results of such disposed Person or disposed assets
as if such Permitted Disposition (or such other disposition) had occurred on the
first day of such period.
          Consolidated Fixed Charges, with respect to any period, the sum of:
(i) scheduled principal payments required to be made during such period in
respect to

 



--------------------------------------------------------------------------------



 



Indebtedness for Money Borrowed (including the principal portion of Capitalized
Lease Obligations), plus (ii) Consolidated Interest Expense payable in cash for
such period, all as determined for Borrowers and their Subsidiaries on a
Consolidated basis and in accordance with GAAP.
          Consolidated Interest Expense — for any period, total interest expense
of Katy and its Subsidiaries on a consolidated basis with respect to all
outstanding Indebtedness of Katy and its Subsidiaries, including, without
limitation, net costs under Interest Rate Agreements, but excluding, however,
(i) any amounts referred to in the Fee Letter or amortization thereof, (ii) any
deferred financing fees or amortization thereof, (iii) commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, (iv) unused line charges, (v) non-cash charges included in
interest expense other than in clauses (i) and (ii) and (vi) to the extent
included in interest expense, costs associated with the unsuccessful second lien
financing abandoned prior to the Closing Date.
          Consolidated Net Income, for any period, the net income (or loss) of
Katy on a Consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP; provided that there shall be excluded
(i) the income (or loss) of any Person (other than a Subsidiary of Katy) in
which any other Person (other than Katy or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Katy or any of its Subsidiaries by such Person during such
period, (ii) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Katy or is merged into or consolidated with Katy or any
of its Subsidiaries or that Person’s assets are acquired by Katy or any of its
Subsidiaries, (iii) the income of any Subsidiary of Katy to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (iv) any after-tax gains
or losses attributable to Asset Sales or returned surplus assets of any Pension
Plan, (v) any LIFO reserves of CCP to the extent such LIFO reserves decrease or
increase net income of CCP, and (vii) (to the extent not included in clauses
(i) through (v) above) any net extraordinary gains or net extraordinary losses.
          Fixed Charge Coverage Ratio, with respect to any period, the ratio of
(i) Consolidated EBITDA for such period minus the sum of (a) any income taxes
paid in cash during such period and restructuring payments made in cash after
the Closing Date during such period plus (b) non-financed Capital Expenditures
during such period, to (ii) Consolidated Fixed Charges for such period, all as
determined for Borrowers and their Subsidiaries on a Consolidated basis and in
accordance with GAAP.
          A. Fixed Charge Coverage Ratio. Katy shall not permit the Fixed Charge
Coverage Ratio for any period set forth below to be less than the ratio set
forth below opposite such period:

 



--------------------------------------------------------------------------------



 



              Period   Ratio
  
  Four Fiscal Quarters Ending March 31, 2007 and each June 30, September 30,
December 31 and March 31 thereafter   1.10 to 1

          The foregoing notwithstanding, Agent, Borrowers and Lenders agree that
this financial covenant (Fixed Charge Coverage Ratio) shall not be measured
until Borrowers have delivered to Agent financial statements for the period
ending March 31, 2007 in compliance with subsection 7.1.3(ii) of the Loan
Agreement.

 